      Case 3:18-cv-00688-HTW-LRA Document 4 Filed 11/02/18 Page 1 of 10



                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                               NORTHERN DIVISION

TRACY CAMPBELL and
WILLIAM CAMPBELL                                                                PLAINTIFFS

VS.                                             CIVIL ACTION NO.: 3:18-cv-688-HTW-LRA

PIZZA HUT of AMERICA, LLC;
YUM! BRANDS, INC.; AND JOHN AND
JANE DOES 1-10                                                                DEFENDANTS


   DEFENDANTS, PIZZA HUT OF AMERICA, LLC’S AND YUM! BRANDS, INC.’S
                 ANSWER TO PLAINTIFFS’ COMPLAINT

       Defendants, Pizza Hut of America, LLC and YUM! Brands, Inc., improperly named,

(hereinafter referred to as “Defendants”) answer the above-styled Plaintiffs’ Complaint as

follows, and further demand a trial by jury:

                                          DEFENSE 1

       Plaintiffs’ Complaint fails to state a claim or cause of action against these Defendants

upon which relief can be granted.

                                          DEFENSE 2

       The Plaintiffs’ claims against Defendants are barred by the applicable statutes of

limitations.

                                          DEFENSE 3

       The injuries and/or damages about which the Plaintiffs complain, if any, were caused or

contributed to by the Plaintiffs’ own negligence and inattention.

                                          DEFENSE 4

       The actions of others for whom Defendants have no responsibility and no liability were

intervening and superseding actions for which these Defendants have no liability and which
      Case 3:18-cv-00688-HTW-LRA Document 4 Filed 11/02/18 Page 2 of 10



should constitute a complete defense to the subject claim.

                                             DEFENSE 5

       While denying all liability whatsoever, these Defendants would show, on information and

belief, that if the Plaintiffs’ own negligence was not the sole proximate cause of the subject

accident and if the negligence of others for whom these Defendants have no responsibility and

no liability was not the sole proximate cause of the accident, then their negligence was a

contributing factor thereto, and these Defendants affirmatively plead the provisions of Miss.

Code Ann. § 85-5-7.

                                             DEFENSE 6

       These Defendants hereby invoke all rights and privileges available to it under Miss. Code

Ann. §§ 11-1-60, 11-1-63 and 11-1-65.

                                             DEFENSE 7

       The injuries and or damages about which the Plaintiffs complain, if any, are the result of

a preexisting condition.

                                             DEFENSE 8

       The defects about which Plaintiffs complain, if any, were in plain view and obvious to all

concerned.

                                             DEFENSE 9

       Tracy Campbell was contributorily negligent at all times pertinent herein, including, but

not limited to, the following particulars:

       A. Failure to exercise due care for her own safety; and

       B. Any and all other acts of negligence, or fault, the nature of which will be proven at the

       trial of this matter.



                                                 2
      Case 3:18-cv-00688-HTW-LRA Document 4 Filed 11/02/18 Page 3 of 10



                                          DEFENSE 10

       Plaintiffs’ claims are subject to reduction in direct proportion to Tracy Campbell’s own

comparative fault, including the following nonexclusive particulars:

       A. Failure to exercise due care for her own safety; and

       B. Any and all other acts of negligence, fault, misuse, improper use or inattention, the

       nature of which will be prove at the trial of this matter.

                                          DEFENSE 11

       Alternatively, on information and belief, negligence/wantonness, product liability and

breach of warranty or any other applicable duty(ies) on the part of other unnamed defendants,

individually or in combination, caused or contributed to the accident.

                                          DEFENSE 12

       Defendants would show, on information and belief, that the any incident was the result of

an intervening and/or superseding act sufficient to exculpate Defendants from liability.

                                          DEFENSE 13

       At all times relevant, Defendants have complied with all applicable statutes, rules,

regulations, and duties of care.

                                          DEFENSE 14

       Tracy Campbell assumed the risk of injury, if any, and therefore recovery is barred.

                                          DEFENSE 15

       These Defendants hereby invoke every other good faith defense available to it pursuant to

Rules 12(b)(1) through (7) of the Federal Rules of Civil Procedure.

                                          DEFENSE 16

       These Defendants hereby reserve the right to pray and prove other affirmative defenses as



                                                 3
      Case 3:18-cv-00688-HTW-LRA Document 4 Filed 11/02/18 Page 4 of 10



they may become known.

                                           DEFENSE 17

       Defendants answer Plaintiffs’ Complaint filed against it paragraph by paragraph as

follows:

                                           DEFENSE 18

       Defendants aver that any award of punitive damages to Plaintiffs in this case will be

violative of the constitutional safeguards provided to Defendants under the Constitution of the

State of Mississippi.

                                           DEFENSE 19

       Defendants aver that any award of punitive damages to Plaintiffs in this case will be

violative of the constitutional safeguards provided to Defendants under the Constitution of the

United States of America.

                                           DEFENSE 20

       Defendants aver that any award of punitive damages to Plaintiffs in this case will be

violative of the Constitutional safeguards provided to Defendants under the due process clause of

the Fourteenth Amendment to the Constitution of the United States in that the determination of

punitive damages under Mississippi Law is vague, is not based upon any objective standards, is

in fact, standardless, and is not rationally related to legitimate governmental interests.

                                           DEFENSE 21

       Defendants aver that any award of punitive damages to Plaintiff in this case will be

violative of the procedural safeguards provided to Defendants under the Sixth Amendment to the

Constitution of the United States in that punitive damages are penal in nature and consequently

Defendants are entitled to the same procedural safeguards accorded to criminal defendants.



                                                  4
      Case 3:18-cv-00688-HTW-LRA Document 4 Filed 11/02/18 Page 5 of 10



                                         DEFENSE 22

       Defendants affirmatively plead that every element of the Plaintiffs’ claims for punitive

damages must be proven beyond a reasonable doubt because without such proof said claim

would violate Defendants' due process rights under the Fifth and Fourteenth Amendments to the

United States Constitution and under Article 3, Section 14 of the Mississippi Constitution.

       And now, Defendants answer the Complaint, exhibited against them, line by line, as

follows:

                                           PARTIES

1.     Defendants lack sufficient information to admit or deny the allegations of paragraph

       number 1 and therefore, deny the same.

2.     Defendants lack sufficient information to admit or deny the allegations of paragraph

       number 2 and therefore, deny the same.

3.     Defendants admit only that Pizza Hut of America, LLC is a Delaware limited liability

       company with a principal place of business located at 7100 Corporate Drive, Plano,

       Texas 75024 whose sole member is Pizza Hut Holdings, LLC located at 7100 Corporate

       Drive, Plano, Texas 75024 and who may be served with process through CT Corporation

       System, 645 Lakeland East Drive, Suite 101, Flowood, Mississippi 39232. Any

       remaining allegations of paragraph number 3 are denied.

4.     Defendants admit that improperly named Defendant YUM! Brands, Inc. is a North

       Carolina corporation.    Defendants deny that YUM! Brands, Inc., a North Carolina

       corporation with a principal place of business located at 1441 Gardiner Lane, Louisville,

       Kentucky 40213, has a principal place of business located at 1411 Gardiner Lane,

       Louisville, Kentucky 40213. Any remaining allegations are denied.



                                                5
      Case 3:18-cv-00688-HTW-LRA Document 4 Filed 11/02/18 Page 6 of 10



5.    Defendants lack sufficient information to admit or deny the allegations of paragraph

      number 5 and therefore, deny the same.

                              JURISDICTION AND VENUE

6.    Defendants admit only that Plaintiffs have pled the amount in controversy sufficient to

      establish diversity jurisdiction, however, Defendants deny Plaintiffs are entitled to the

      same. Defendants lack sufficient information to admit or deny any remaining allegations

      of paragraph number 6 and therefore, deny the same.

7.    Defendants lack sufficient information to admit or deny the allegations of paragraph

      number 7 and therefore, deny the same.

                                          FACTS

8.    Defendants lack sufficient information to admit or deny the allegations of paragraph

      number 8 and therefore, deny the same.

9.    Defendants lack sufficient information to admit or deny the allegations of paragraph

      number 9 and therefore, deny the same.

10.   Defendants lack sufficient information to admit or deny the allegations of paragraph

      number 10 and therefore, deny the same.

11.   Defendants deny the allegations of paragraph number 11.

12.   Defendants deny the allegations of paragraph number 12.

13.   Defendants deny any and all negligence alleged in Paragraph 13 and are without

      sufficient information to admit or deny any remaining allegations of paragraph number

      13 and therefore, deny the same.




                                               6
      Case 3:18-cv-00688-HTW-LRA Document 4 Filed 11/02/18 Page 7 of 10



14.   Defendants deny any and all negligence alleged in Paragraph 14 and are without

      sufficient information to admit or deny any remaining allegations of paragraph number

      14 and therefore, deny the same.

15.   Defendants deny the allegations of paragraph number 15.

16.   Defendants deny the allegations of paragraph number 16.

17.   Defendants deny any and all negligence alleged in Paragraph 17 and are without

      sufficient information to admit or deny any remaining allegations of paragraph number

      17 and therefore, deny the same.

18.   Defendants lack sufficient information to admit or deny the allegations of paragraph

      number 18 and therefore, deny the same.

19.   Defendants deny the allegations of paragraph number 19.

                                    CAUSES OF ACTION

                                    I.      NEGLIGENCE

20.   Defendants hereby incorporate by reference all of their answers to Paragraphs 1-19 of the

      Plaintiffs’ Complaint above as if fully set forth herein.

21.   Defendants lack sufficient information to admit or deny the allegations of paragraph

      number 21 and therefore, deny the same.

22.   Defendants lack sufficient information to admit or deny the allegations of paragraph

      number 22, subparagraphs (a)-(f), and therefore, deny the same.

23.   Defendants deny the allegations of paragraph number 23.

           II.     NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS

24.   Defendants hereby incorporate by reference all of their answers to Paragraphs 1-23 of the

      Plaintiffs’ Complaint above as if fully set forth herein.



                                                7
      Case 3:18-cv-00688-HTW-LRA Document 4 Filed 11/02/18 Page 8 of 10



25.   Defendants deny the allegations of paragraph number 25.

26.   Defendants deny the allegations of paragraph number 26.

27.   Defendants deny the allegations of paragraph number 27.

28.   Defendants deny the allegations of paragraph number 28.

                             III.    RESPONDEAT SUPERIOR

29.   Defendants hereby incorporate by reference all of their answers to Paragraphs 1-28 of the

      Plaintiffs’ Complaint above as if fully set forth herein.

30.   Defendants lack sufficient information to admit or deny the allegations of paragraph

      number 30 and therefore, deny the same.

31.   Defendants lack sufficient information to admit or deny the allegations of paragraph

      number 31 and therefore, deny the same.

32.   Defendants deny the allegations of paragraph number 32.

                              IV.     LOSS OF CONSORTIUM

33.   Defendants deny the allegations of paragraph number 33.

                 V.      GROSS NEGLIGENCE/PUNITIVE DAMAGES

34.   Defendants hereby incorporate by reference all of their answers to Paragraphs 1-33 of the

      Plaintiffs’ Complaint above as if fully set forth herein.

35.   Defendants deny the allegations of paragraph number 35.

36.   Defendants deny the allegations of paragraph number 36.

                                       Prayer for Relief

      Defendants deny the allegations of the unnumbered paragraph which begins with

“WHEREFORE”, including subparts 1-7, and specifically deny that Plaintiffs are entitled to




                                                8
      Case 3:18-cv-00688-HTW-LRA Document 4 Filed 11/02/18 Page 9 of 10



compensatory damages, punitive damages, interests, costs or any judgment against it or jointly or

severally in any amount whatsoever.

       Now, having fully answered the allegations of Plaintiffs’ Complaint, Defendants

respectfully request this Court dismiss Plaintiffs’ Complaint with prejudice and award

Defendants their costs, expenses and any other appropriate relief.

       WHEREFORE, PREMISES CONSIDERED, Defendants pray that the Complaint against

it be dismissed, or that a judgment be entered in its favor, with all costs assessed to the Plaintiffs.

       Respectfully submitted, this the 2nd day of November, 2018.

                                               PIZZA HUT of AMERICA, LLC;
                                               YUM! BRANDS, INC., Defendants

                                               /s/ Edderek L. Cole
                                               EDDEREK L.COLE (MSB #100444 )


MARON MARVEL BRADLEY ANDERSON & TARDY, LLC
City Centre
200 South Lamar Street, Suite 550N
Suite 550N
Jackson, MS 39201
Telephone:   601-973-8964
Facsimile:   601-206-0119
bcole@maronmarvel.com




                                                   9
     Case 3:18-cv-00688-HTW-LRA Document 4 Filed 11/02/18 Page 10 of 10



                                CERTIFICATE OF SERVICE

       I hereby certify that on this 2nd day of November, 2018, I electronically filed the

foregoing with the Clerk of the Court using the ECF system which sent notification of such filing

to the following:

       Darryl M. Gibbs, Esq.
       Ashley L. Hendricks, Esq.
       Chhabra & Gibbs, P.A.
       120 North Congress Street
       Suite 200
       Jackson, Mississippi 39201
       dgibbs@cglawms.com
       ahendricks@cglawms.com
       Attorneys for Plaintiffs
       Tel: (601) 948-8005

       This the 2nd day of November, 2018.


                                             /s /Edderek L. Cole
                                             EDDEREK L. COLE




                                               10
